Citation Nr: 1008106	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, of the United States Code, beyond 
October [redacted], 2007.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant in the current appeal is the Veteran's adult 
daughter.  The dates of the Veteran's service are unknown.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 Department of Veterans Affairs 
(VA) rating decision, which extended the appellant's 
delimiting date for DEA benefits to October [redacted], 2007.  The 
Houston, Texas, VA Regional Office (RO) is the current agency 
of original jurisdiction over the matter on appeal.

In May 2009, the appellant appeared at the San Antonio, 
Texas, VA satellite office for a hearing before the 
undersigned traveling Veterans Law Judge, at which she 
presented oral testimony in support of her appeal.  A 
transcript of the hearing has been duly associated with the 
appellant's claims folder.


FINDINGS OF FACT

1.  The appellant was receiving Chapter 35 DEA benefits whose 
delimiting date had been extended from May 1, 2007, to 
October [redacted], 2007, when she attained the age of 31 years.

2.  At the time that the appellant attained the age of 31, 
she was enrolled as a student in an educational institution 
operating under other than a quarter or semester system and 
pursuing a course which ended October 30, 2007. 




CONCLUSION OF LAW

The criteria for a delimiting date for educational assistance 
benefits pursuant to Chapter 35, Title 38, of the United 
States Code, to October 30, 2007, have been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.3040, 
21.3041, 21.3043, 21.3300 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which the VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
The VCAA has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to the 
VCAA is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Although the Court held in Wensch that the VCAA did not apply 
in such cases, it may be more accurate to say that the VCAA 
applied, but that its notice and duty-to-assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).

During the drafting of the VCAA, the United States Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove his claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  Thus, because the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  As such, no further 
action is required pursuant to the VCAA.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record reflects that the appellant 
is the Veteran's child, and that the Veteran was in receipt 
of a permanent and total disability rating.  Basic 
eligibility for Chapter 35 benefits was established for the 
appellant by VA and she has utilized some of these benefits.  
See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  
Therefore, the appellant met the basic eligibility 
requirements for educational assistance benefits under 
Chapter 35.  The period of eligibility for a child of the 
Veteran generally extends from the child's 18th birthday and 
ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a); 38 
C.F.R. § 21.3041.  During that eight-year period (i.e., 
ninety-six months), the child is entitled to educational 
assistance not to exceed 45 months, or the equivalent thereof 
in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 
21.3020(b), 21.3044(a).

In this case, official documents associated with the claims 
folder establish that the appellant was born on October [redacted], 
1976.  She attained the age of 18 years in October 1994.  Her 
beginning date of eligibility was her 18th birthday.  She 
attained the age of 26 years in October 2002, and the age of 
31 years on October [redacted], 2007.  The facts of the case show 
that her award of DEA benefits was granted on May 1, 1999, by 
a VA rating decision that found her father, the Veteran, to 
be permanently and totally disabled by his service-connected 
disabilities.  Her original delimiting date was May 1, 2007, 
which allowed her the statutory 8 years to use her award of 
DEA benefits.  However, the Veteran developed medical issues 
which caused an interruption in his daughter's, the 
appellant's, use of Chapter 35 benefits, as she had take 
leave from her studies to care for the Veteran for a period 
of several years, and was unable to attend college from June 
2000 - September 2003.  As the RO deemed the need for the 
appellant to tend to her father's medical problems to 
constitute circumstances beyond her control, she was granted 
an extension of her original delimiting date to October [redacted], 
2007, denying further extension beyond this date on the 
grounds that she attained the maximum age prescribed by 
statute to use her award of DEA benefits on this date.

In written statements in support of her claim, and in her 
oral testimony before the Board in May 2009, she contended 
that the extension of her original delimiting date for DEA 
benefits to October [redacted], 2007 was insufficient to cover her 
full period of study, as she only completed her education and 
earned an Associates Degree in September 2008.  She stated 
that a December 2007 letter from VA informing her that her 
delimiting date would be extended failed to fully inform her 
of the actual date on which the delimiting date would take 
effect, but that she had been orally assured by an 
"Education Officer" that her delimiting date for DEA 
benefits would be extended to 2014, and, in reliance of this, 
she incurred tuition expenses by enrolling in college 
classes.  She therefore makes the essential argument that 
equity and good conscience should permit her an extension of 
her delimiting date for DEA benefits beyond October [redacted], 2007.

The appellant's college enrollment records show, in pertinent 
part, that she was enrolled as a student at Kaplan University 
in Ft. Lauderdale, Florida, for a 10-credit hour program from 
August 22, 2007, to October 30, 2007.  Her next program of 
classes resumed November 7, 2007.  She ultimately concluded 
all of her course work to earn her degree in September 2008.

The law and regulations provide that in certain situations, 
the delimiting date for DEA benefits may be modified or 
extended beyond a child's 26th birthday, but generally not 
past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. 
§§ 21.3040(d), 21.3041(g).  The period of eligibility ending 
date may be extended if an eligible child suspends pursuit of 
his or her program due to conditions that VA determined were 
beyond the child's control.  VA cannot grant an extension 
beyond age 31 to those children whose eligibility ending 
date, as determined in § 21.3041(a) through (f) is subject to 
an age limitation  38 C.F.R. § 21.3041(g)(1).  If an eligible 
child's period of eligibility ending date occurs while the 
child is enrolled in an educational institution, VA may 
extend the period of eligibility (extensions may be made 
beyond age 31) as limited in § 21.3041(g)(2)(i) and (ii) and 
§ 21.3041(g)(3).  The narrow circumstances presented in 38 
C.F.R. § 21.3041(g), in pertinent part, allow for an 
extension of the period of eligibility (extensions may be 
made beyond age 31) to the end of the course, not to exceed 
12 weeks, for a child who completed a major portion of a 
course while enrolled in an educational institution that 
operates under other than a quarter or semester system.  
This provision applies in situations where, as here, the 
claimant is already in receipt of Chapter 35 educational 
assistance benefits and is pursuing her education, but has 
had to stop her education because of certain events beyond 
her control.  An extension is also available if an eligible 
child is ordered to active duty or involuntarily ordered to 
full-time National Guard duty during her period of 
eligibility.  38 C.F.R. § 21.3041(h).  Further, special 
restorative training may also be authorized under 38 C.F.R. § 
21.3300.

In this case, the appellant was apparently prevented from 
continuing her educational pursuits due to medical issues 
affecting her father, the Veteran, which would come under the 
exceptions outlined in 38 C.F.R. § 21.3043.  However, as 
noted, that provision normally only allows for extensions up 
to the eligible person's 31st birthday.  The appellant in 
this case attained 31 years of age on October [redacted], 2007, which 
is the delimiting date for her DEA benefits that is the now 
the subject of the current appeal.  Under normal 
circumstances an extension of the delimiting date beyond 
October [redacted], 2007, is not permissible by law as she is beyond 
the age limitation.  Significantly, the original delimiting 
date of May 1, 2007 was not subject to an age limitation.  
Thus, 38 C.F.R. § 21.3041(g)(1) does not apply, but (g)(2) 
does apply.  The facts of the case demonstrate that the 
appellant has met one of the exceptions outlined in 38 C.F.R. 
§ 21.3041(g)(2)(i).  Specifically, the evidence shows that 
she turned 31 years old while engaged in a course of study, 
which commenced on August 22, 2007, and ended October 30, 
2007.  Thus, as she has met the criteria contemplated in one 
of the exceptions outlined in 38 C.F.R. § 21.3041(g), an 
extension of her delimiting date for DEA benefits to October 
30, 2007, is granted.  The facts of the case show, however, 
that the appellant does not meet any of the statutory 
criteria or exceptions for an extension beyond this new 
extended date for her DEA benefits.  While the Board 
acknowledges and sympathizes with the appellant's arguments 
and concerns, the law does not provide any further basis to 
extend her delimiting date beyond October 30, 2007.  The 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific with respect to this matter, and the 
Board is bound by these criteria.  See 38 U.S.C.A. § 7104.  


ORDER

A delimiting date for DEA benefits under Chapter 35, Title 
38, of the United States Code, to October 30, 2007, is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


